 

2011 AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

(Bradley M. Colby)

 

This 2011 Amended and Restated Employment Agreement (the “Agreement”) is made
and entered into by and between Eternal Energy Corp. (the “Company”) and Bradley
M. Colby (“Executive”) and is effective as of the 1st day of July, 2011 (the
“Effective Date”). The Company and Executive may be referred to herein
collectively as “Parties” and individually as “Party.” In consideration of the
mutual promises, covenants and conditions hereinafter set forth and other good
and valuable consideration, the receipt and sufficiency of which the parties
acknowledge, the Parties agree as follows:

 

1.           Amendment and Restatement of Employment Agreement. This 2011
Amended and Restated Employment Agreement amends, restates, supersedes and
replaces that certain First Amended and Restated Employment Agreement between
the Company and Executive which was entered into as of the 1st day of November,
2009.

 

2.           Employment and Duties. The Company shall employ Executive in the
position of President and Chief Executive Officer (“CEO”). Executive shall
report directly to the Board of Directors (the “Board”) of the Company (or such
other persons designated by the Board) and shall perform all duties and
obligations of President and CEO. Executive shall at all times be required by
the Company to provide only those services customarily expected of Presidents
and CEOs of companies of a like size to the Company. The Company shall not
require Executive to infringe good business and professional ethics or violate
any statute, law, rule, order, decree or ordinance. Executive hereby accepts
this engagement, subject to all of the terms and conditions set forth in this
Agreement.

 

3.           Extent of Services. Executive shall devote his entire time,
attention and energy to the Company’s business, and shall not, directly or
indirectly, during the term of this Agreement, be engaged in any other business
activity, whether or not in competition with the Company, and whether or not
such activity is pursued for gain, profit, or other pecuniary advantage, without
the prior written approval of the Company. However, nothing herein shall be
construed to limit Executive’s right to own, directly or indirectly, solely as
an investment, securities of any entity which are traded on any securities
exchange if Executive (i) is not a controlling person of, or a member of a group
which controls, such entity or (ii) does not, directly or indirectly own five
percent or more of any class of securities of such entity.

 

4.           Term of Agreement. The term of this Agreement shall commence on the
Effective Date and shall continue through and including June 30, 2014 (the
“Expiration Date”), subject to the provisions of the Section in this Agreement
entitled “Termination or Expiration of Agreement” (the “Term”). Notwithstanding
the foregoing, the provisions of the Sections in this Agreement entitled
“Non-competition; Secrecy,” “Representations and Warranties” and “Miscellaneous”
shall survive, and continue in full force and effect, after any termination or
expiration of this Agreement, irrespective of the reason for the termination or
any claim that the termination was wrongful or illegal.

 

5.           Compensation and Other Benefits. The Company shall provide the
following compensation and other benefits to Executive during the Term in
consideration of Executive’s performance of all of his obligations under this
Agreement:

 

5.1          Base Salary. Subject to the provisions of the Section in this
Agreement entitled “Termination or Expiration of Agreement,” during the Term the
Company shall pay Executive an annual base salary of Two Hundred Four Thousand
and No/100s US Dollars ($204,000.00 USD), payable in arrears on the last day of
each calendar month, in gross monthly installments of Seventeen Thousand and
No/100s US Dollars ($17,000.00 USD). The base salary to be paid to Executive
hereunder, as changed by the Parties from time to time, may be referred to
herein as “Base Salary.”

 



 

 

5.2          Fringe Benefits. As additional compensation under this Agreement,
Executive shall be entitled to receive the following benefits (the “Fringe
Benefits”):

 

5.2.1           Employee Benefit Plans. During the Term, the Company will pay
the premiums incurred to provide group medical insurance coverage for Executive
and his dependents. During the Term, the Company will also allow Executive to
participate in such other group health, pension, welfare, and insurance plans
(together with the group medical insurance plan, the “Employee Benefit Plans”)
maintained by the Company from time to time for the general benefit of its
executive employees, as such Employee Benefit Plans may be modified from time to
time in the Company’s sole and absolute discretion.

 

5.2.2           Other Benefits. The Company shall provide Executive with all
other benefits and perquisites as are made generally available to the Company’s
executive employees under the Company’s Employee Handbook, as such Employee
Handbook may be modified from time to time in the Company’s sole and absolute
discretion.

 

5.2.3           Vacation; Sick Leave and Holidays. Executive shall be entitled
to four weeks of paid vacation and such sick leave and paid holidays as are
generally made available to the Company’s executive employees under the
Company’s Employee Handbook, as such Employee Handbook may be modified from time
to time in the Company’s sole and absolute discretion.

 

5.2.4           Reimbursement of Business Expenses. The Company shall reimburse
Executive for all reasonable travel, entertainment and other expenses incurred
by Executive in connection with the performance of his duties under this
Agreement, upon submission by Executive to Company of reasonable documentation
pertaining to such expenses.

 

5.3         Deferred Compensation. Any deferred compensation (within the meaning
of Section 409A of the Internal Revenue Code) payable under this Agreement on
account of Executive’s separation from service shall not commence prior to six
months following such separation if Executive is a key employee (within the
meaning of Section 409A). Provided, that in determining whether Executive is a
key employee, any compensation realized on account of the exercise of a stock
option or a disqualifying disposition of stock acquired through exercise of an
incentive stock option shall be disregarded.

 

5.4         Withholding. All customary withholding taxes and other employment
taxes which the Company is required by law to withhold and pay with respect to
compensation paid by an employer to an employee shall be subtracted and withheld
from all compensation paid by the Company to Executive for services rendered by
Executive for the Company.

 

6.           Termination or Expiration of Agreement.

 

6.1          Termination at Company’s Election. The Company may terminate
Executive’s employment at any time during the Term, for any reason or no reason,
with or without Cause (defined below), and with or without notice, subject to
provisions of the Subsections of this Section entitled “Termination for Cause,”
“Termination Without Cause” and “Severance Following a Change in Control.”

 

6.1.1       Termination for Cause. If Executive’s employment is terminated for
Cause (defined below), Executive shall be entitled to receive only the
following: (i) payment of Executive’s Base Salary through and including the date
of termination; (ii) payment for all accrued and unused vacation time as of the
date of termination, which will be paid at a rate calculated in accordance with
Executive’s Base Salary at the time of termination; and (iii) reimbursement of
business expenses incurred prior to termination. Except as expressly set forth
in this Subsection, Executive shall not be entitled to receive any Base Salary,
Fringe Benefits or severance benefits in the event Executive’s employment is
terminated for Cause, except that Executive may continue to participate in the
Employee Benefit Plans to the extent permitted by and in accordance with the
terms of those plans or as otherwise required by law.

 



Eternal/Documents/Employment Agreement/Colby Employment

Agreement/2011 Amended and Restated Employment Agreement

 



2

 

 

6.1.2       Termination Without Cause or Good Reason. If Executive’s employment
by the Company is terminated by the Company without Cause (defined below) or if
Executive’s employment is terminated for Good Reason (defined below), Executive
shall receive: (i) payment of Executive’s Base Salary through and including the
date of termination; (ii) payment for all accrued and unused vacation time as of
the date of termination, which will be paid at a rate calculated in accordance
with Executive’s Base Salary at the time of termination; and (iii) reimbursement
of business expenses incurred prior to termination. In addition, if the
severance of Executive’s employment falls within the terms of this Subsection
and if the terms of the Subsection of this Section entitled “Termination
Following a Change in Control” do not apply to the severance of Executive’s
employment with the Company, then, subject to the condition precedent that
Executive sign a general release of all claims in a form approved by the Company
in the exercise of its sole discretion, Executive shall also receive, and the
Company shall pay Executive, a severance payment in an amount equal to
Executive’s annual Base Salary as the same may have been changed through the
date of the severance of Executive’s employment, less applicable withholdings.

 

6.1.3       Termination Following a Change in Control.

 

A.           If, immediately prior to or within twelve months following a Change
in Control (defined below): (i) Executive’s employment is terminated by the
Company without Cause; or (ii) Executive’s employment is terminated for Good
Reason (defined below), Executive shall receive from the Company: (x) payment of
Executive’s Base Salary through and including the date of termination; (y)
payment for all accrued and unused vacation time existing as of the date of
termination, which will be paid at a rate calculated in accordance with
Executive’s Base Salary at the time of termination; and (z) reimbursement of
business expenses incurred prior to the date of termination. In addition, if the
severance of Executive’s employment falls within the terms of this Subsection,
then, subject to the condition precedent that Executive sign a general release
of all claims in a form approved by the Company in the exercise of its sole
discretion, Executive shall also receive, and the Company shall pay Executive, a
severance payment in an amount equal to the product of two times Executive’s
annual Base Salary as the same may have been changed through the date of the
termination of Executive’s employment, less applicable withholdings.

 

B.           If Executive severs employment with the Company within sixty (60)
days of a Change in Control (defined below) for any reason other than Good
Reason (defined below), Executive shall receive: (x) payment of Executive’s Base
Salary through and including the date of termination; (y) payment for all
accrued and unused vacation time existing as of the date of termination, which
will be paid at a rate calculated in accordance with Executive’s Base Salary at
the time of termination; and (z) reimbursement of business expenses incurred
prior to the date of termination. In addition, if Executive severs employment
with the Company within sixty (60) days of a Change in Control for any reason
other than Good Reason, then, subject to the condition precedent that Executive
sign a general release of all claims in a form approved by the Company in the
exercise of its sole discretion, Executive shall also receive, and the Company
shall pay Executive, a severance payment in an amount equal to Executive’s
annual Base Salary as the same may have been changed through the date of the
termination of Executive’s employment, less applicable withholdings.

 



Eternal/Documents/Employment Agreement/Colby Employment

Agreement/2011 Amended and Restated Employment Agreement

 

3

 

 

C.           For purposes of this Agreement, the term “Change in Control” shall
mean the occurrence of any of the following events: (i) the consummation of any
transaction after the Effective Date in which any person or entity or group of
related persons and/or entities becomes the beneficial owner, directly or
indirectly, of securities representing more than twenty percent (20%) of the
combined voting power of the Company’s outstanding voting securities, (ii) three
or more directors, whose election or nomination for election is not approved by
a majority of the members of the Company’s Board of Directors on the Effective
Date, are elected within any twelve month period to serve on its Board of
Directors, or (iii) any merger (other than a merger in which the Company is the
survivor and there is no change of control pursuant to (i) or (ii) of this
sentence), reorganization, consolidation, liquidation, winding up or dissolution
of the Company or the sale of all or substantially all of its assets.

 

6.1.4       “Cause.” As used in this Agreement, “Cause” means:

 

A.           Criminal Conduct. Executive’s conviction of a crime punishable as a
felony or of any offense involving moral turpitude, dishonesty or immoral
conduct;

 

B.           Incarceration. Executive’s incarceration for any reason. For
purposes of this provision, incarceration means any confinement of Executive by
any federal, state or local governmental agency which causes Executive to be
unable to provide services for and on behalf of the Company at its principal
place of business for the period of Executive’s confinement;

 

C.           Neglect or Other Misconduct. Executive’s conduct, neglect or
failure to act which (i) materially and adversely affects the business or
reputation of the Company; or (ii) renders his continued service in the
employment of the Company materially detrimental to the ordinary, continued, or
successful operation of its business, or (iii) is or is likely to be materially
detrimental to, or which materially interferes with, his ability to effectively
perform his duties for the Company; or (iv) constitutes the misappropriation,
misuse, or misdirection of the Company’s funds or property; or (v) materially
interferes with or materially impairs the ordinary operation of the Company’s
business; or (vi) involves moral turpitude and which is reasonably likely to
cause material damage to the Company’s business, its reputation or its goodwill;

 

D.           Absence. Executive’s absence from the active performance of his
duties in the operation of the Company’s business on more than an occasional
basis, other than as a result of (i) approved vacations, medical leave or
personal leave, or (ii) a Permanent Disability, defined below;

E.           Violation of the Company’s Rules. Executive’s violation of the
Company’s material written rules, policies or procedures (which do not conflict
with the terms of this Agreement), after notice and not less than five (5)
business days opportunity to cure such failure or refusal;

F.           Failure to Perform Duties. Executive’s failure or refusal to
perform the duties reasonably required of him pursuant to the terms of this
Agreement, after notice and not less than five (5) business days opportunity to
cure such failure or refusal; or

 

G.           Violations of the Board of Director Directives. Executive’s
intentional violation of the lawful directives of the Company’s Board of
Directors.

 

6.1.5       “Good Reason.” As used in this Agreement, “Good Reason” means the
occurrence of any of the following without Executive’s prior written consent and
in the absence of any circumstance that constitutes Cause: (i) the regular
assignment to Executive of duties materially inconsistent with the position and
status of Executive; (ii) a material reduction in the nature, status or prestige
of Executive’s responsibilities or a materially detrimental change in
Executive’s title or reporting level, excluding for this purpose an isolated,
insubstantial or inadvertent action by the Company which is remedied by the
Company promptly after the Company’s receipt of written notice from Executive;
(iii) a reduction by the Company of Executive’s annual Base Salary; or (iv) if
Executive shall be required to perform his duties for the Company at a physical
location which is more than twenty miles from 2549 West Main Street, Littleton,
CO 80120 or if the Company’s principal office is moved to a location which is
more than twenty miles from 2549 West Main Street, Littleton, CO 80120.

 



Eternal/Documents/Employment Agreement/Colby Employment

Agreement/2011 Amended and Restated Employment Agreement



 

4

 

 

6.2         Termination upon Death or Permanent Disability.

 

6.2.1        Termination Resulting from Death or Permanent Disability. This
Agreement will terminate automatically on Executive’s death or if Executive
becomes Permanently Disabled (as defined below) and the Base Salary, Fringe
Benefits and other payments and benefits which Executive, or Executive’s
beneficiaries or estate, shall be entitled to receive shall be determined
exclusively by operation of this Subsection. In the event of the termination of
Executive’s employment as a result of his death or Permanent Disability,
Executive, or Executive’s beneficiaries or estate, shall receive from the
Company: (x) payment of Executive’s Base Salary through and including the date
of termination; (y) payment for all accrued and unused vacation time existing as
of the date of termination, which will be paid at a rate calculated in
accordance with Executive’s Base Salary at the time of termination; and (z)
reimbursement of business expenses incurred prior to the date of termination. In
addition, subject to the condition precedent that Executive or his estate or his
legal representative, as the case may be, sign a general release of all claims
in a form approved by the Company in the exercise of its sole discretion,
Executive shall also receive, and the Company shall pay Executive, a severance
payment in an amount equal to the product of one-half times Executive’s annual
Base Salary as the same may have been changed through the date of the
termination of Executive’s employment, less applicable withholdings.

 

6.2.2        Permanent Disability. As used in this Agreement, “Permanent
Disability” and “Permanently Disabled” shall mean the incapacity of Executive
due to illness, accident, or any other reason to perform his duties for a period
of ninety (90) days, whether or not consecutive, during any twelve month period
of the Term, all as determined by the Company in its reasonable discretion. All
determinations as to the date and extent of incapacity of Executive shall be
made by the Company’s Board of Directors, upon the basis of such evidence,
including independent medical reports and data, as the Board of Directors in its
discretion deems necessary and desirable. All such determinations of the Board
of Directors shall be final and binding upon the Parties.

 

6.3           Termination at Executive’s Election. Executive may resign from
employment with the Company prior to the expiration of the Term for any reason
by providing written notice to the Company at least thirty (30) days prior to
the date selected for resignation. If Executive resigns from employment before
expiration of the Term under any circumstances other than: (i) for Good Reason
(defined above), or (ii) within sixty (60) days of a Change in Control (defined
above) for any reason other than Good Reason (defined above), then Executive
shall be entitled to receive only the following: (i) payment of Executive’s Base
Salary through and including the date of resignation; (ii) payment for all
accrued and unused vacation time existing as of the date of resignation, which
will be paid at a rate calculated in accordance with Executive’s Base Salary at
the time of resignation; and (iii) reimbursement of business expenses incurred
prior to the date of resignation. Except as expressly set forth in this
Subsection, Executive shall not be entitled to receive any Base Salary, Fringe
Benefits or severance benefits in the event Executive resigns from employment
before expiration of the Term, except that Executive may continue to participate
in the Employee Benefit Plans to the extent permitted by and in accordance with
the terms thereof or as otherwise required by law and except as otherwise
provided by this Agreement.

 

6.4           Termination on Expiration of Term. If this Agreement is terminated
on the expiration of the Term in accordance with the Section in this Agreement
entitled “Term of Agreement,” Executive shall receive: (i) payment of
Executive’s Base Salary through and including the date of termination; (ii)
payment for all accrued and unused vacation time existing as of the date of
termination, which will be paid at a rate calculated in accordance with
Executive’s Base Salary at the time of expiration of the Term; and (iii)
reimbursement of business expenses incurred prior to the date of the expiration
of the Term. Except as expressly set forth in this Subsection, Executive shall
not be entitled to receive any Base Salary, Fringe Benefits or severance
benefits in the event that this Agreement is terminated on the expiration of the
Term in accordance with the Section in this Agreement entitled “Term of
Agreement,” except that Executive may continue to participate in the Employee
Benefit Plans to the extent permitted by and in accordance with the terms
thereof or as otherwise required by law and except as otherwise provided by this
Agreement.

 



Eternal/Documents/Employment Agreement/Colby Employment

Agreement/2011 Amended and Restated Employment Agreement

 



5

 

 

7.            Non-competition; Secrecy.

 

7.1          Assistance to Competitors. Unless otherwise provided in this
Subsection or in the Section in this Agreement entitled “Extent of Services,”
Executive shall not during the Term and for a period of two years following the
severance of Executive’s employment with the Company own a material interest in,
render financial assistance to, or offer personal services to (whether for
payment or otherwise), (i) any person or entity that competes with the Company
in the Company Business (as defined below), or (ii) any person or entity or any
subsidiary or affiliate of any person or entity which is pursuing any business
or investment opportunity which the Company reviewed within the previous six
month period. “Company Business” shall mean the conduct of the oil and gas
exploration and development business in those basins or areas of mutual interest
(i) within which the Company directly or indirectly owns, leases or otherwise
holds mineral interests, (ii) as to which the Company is actively evaluating the
desirability of directly or indirectly acquiring mineral interests, or (iii) as
to which the Company is endeavoring to directly or indirectly acquire mineral
interests. Notwithstanding anything to the contrary set forth in this Agreement,
Executive shall have the right to own a material interest in or render financial
assistance to any person or entity in connection with a project or opportunity
in which the Company has failed or declined to exercise its right of first
refusal described below. Executive agrees that during the Term he will offer the
Company a right of first refusal, in writing, to pursue all opportunities of
which Executive learns involving the exploration, development and production of
hydrocarbons. Contemporaneously with Executive’s delivery of such written
notification to the Company, Executive shall provide the Company with all
material information in Executive’s possession or control which is reasonably
necessary to enable the Company to evaluate the economic viability and risks of
pursuing each such opportunity. Company shall exercise its right of first
refusal to pursue such an opportunity by giving Executive written notice of its
exercise within forty five business days of its receipt of Executive’s written
notification and all of the information described above.

 

7.2          Confidential Information. Executive acknowledges and agrees that
the Company is engaged in business activities in which it is and will in the
future be crucial to develop and retain proprietary, trade secret, or
confidential information for the benefit of the Company (collectively,
“Confidential Information”). Accordingly, Executive shall not at any time during
the Term or for a period of three years following the termination or expiration
of this Agreement, either directly or indirectly, (i) divulge, convey or
communicate any Confidential Information to any person or entity, except as may
be expressly authorized in writing by the Company or as may be necessary for
Executive to perform his duties hereunder, or (ii) use any Confidential
Information for Executive’s own benefit or the benefit of any person or entity
other than the Company. Confidential Information includes, but is not limited to
geological, geophysical, and engineering data, models, analyses, compilations,
estimates of reserves, interpretations, data, studies, reports, business plans,
business methods, contractual and financial information, matters of a technical
or intellectual nature such as inventions, designs, improvements, processes of
discovery, techniques, methods, ideas, discoveries, developments, know-how,
techniques, formulae, compounds, compositions, specifications, trade secrets,
specialized knowledge, or matters of a business nature such as information about
costs and profits, records, customer lists, customer data or sales data and
other data in whatever form stored or maintained, whether oral, written,
documentary, digital, computer storage or otherwise.

 



Eternal/Documents/Employment Agreement/Colby Employment

Agreement/2011 Amended and Restated Employment Agreement

 



6

 

 

7.3          Ownership of Ideas. The Company shall own, and Executive hereby
transfers and assigns to the Company, all rights, of every kind and character
throughout the world, in perpetuity, in and to any and all materials, ideas,
concepts and results inuring from or in connection with Executive’s performance
of services for the Company, or conceived of or produced by Executive during the
Term and which relate to the Company Business. The Parties acknowledge and
agree, however, that such transfer and assignment shall not apply to, or attach
in and to, any materials, ideas or concepts which fall outside the ambit of this
Agreement. Executive shall execute and deliver to the Company such assignments,
certificates of authorship, or other instruments as the Company may require from
time to time to evidence the Company’s ownership of material, ideas and other
results inuring from or in connection with Executive’s performance of services
for the Company, or conceived of or produced by Executive during the Term and
which relate to the Company Business.

 

7.4          Company Property. All records, papers, documents, materials, and
electronically stored data kept, made, or received by Executive in the
performance of his duties while employed by the Company, or generated for, in
the course of, or in connection with the business of the Company, whether or not
containing Confidential Information, shall be and remain the exclusive property
of the Company (collectively referred to as “Company Property”) at all times
during and after Executive’s employment with the Company, without regard to how
Executive came into possession of any Company Property or whether Executive
played any role in creating any Company Property. Executive shall not destroy
any Company Property or remove any Company Property from the Company’s premises,
whether during or after employment by the Company, except as expressly directed
for the purpose of performing services on behalf of the Company. Upon the
termination of Executive’s employment with the Company at any time and for any
reason, or upon the Company’s request at any time and for any reason, Executive
shall promptly return all Company Property to the Company, without keeping a
copy of any such Company Property for himself or any other entity or individual.
Executive will, upon request by Company, certify his compliance with the terms
of this Subsection.

 

7.5          Interference with Employees and Clients.

 

7.5.1           Non-Solicitation of Employees. For so long as Executive is
employed by the Company, and for a three-year period thereafter, Executive shall
not, directly or indirectly, whether for his own benefit or for the benefit of
any other entity or individual: (i) solicit, encourage, or in any way influence
any person employed by, or engaged to render services on behalf of, the Company,
to cease performing services for the Company, or to engage in any activity
contrary to or conflicting with the interests of the Company; (ii) hire away any
person employed by, or engaged to render services on behalf of, the Company; or
(iii) otherwise interfere to the Company’s detriment in any way in the Company’s
relationship with any person who is employed by, or engaged to render services
on behalf of, the Company.

 

7.5.2           Non-Solicitation of Clients. For so long as Executive is
employed by the Company, and for a three-year period thereafter, Executive shall
not, whether for his own benefit or for the benefit of any other entity or
individual, take any action which could cause any customer or client of the
Company to limit, curtail or terminate its business relationship with the
Company.

 

7.5.3           Injunctive Relief. Executive and the Company acknowledge and
agree that (i) Executive’s breach of his obligations under this Section would
cause the Company irreparable harm and that monetary damages alone would not be
an adequate remedy for any such breach; and, therefore, (ii) if Executive
breaches this Section, the Company shall be entitled to obtain injunctive relief
(and any other form of equitable relief), as well as any other remedies
(including monetary damages) to which the Company is entitled as a consequence
of such breach or otherwise.

 



Eternal/Documents/Employment Agreement/Colby Employment

Agreement/2011 Amended and Restated Employment Agreement

 



7

 

 

8.            Representation and Warranties. Executive represents and warrants
to the Company that Executive is under no contractual or other restriction or
obligation that is materially inconsistent with the execution of this Agreement,
the performance of his duties hereunder, or the rights of the Company hereunder,
including, without limitation, any development agreement, non-competition
agreement or confidentiality agreement previously entered into by Executive.

 

9.            Miscellaneous.

 

9.1          Severability. In the event that any provision of this Agreement
should be held to be void, voidable, unlawful or for any reason unenforceable,
the remaining provisions or portions of this Agreement shall remain in full
force and effect.

 

9.2          Amendment and Waiver. No provision of this Agreement can be
modified, amended, supplemented or waived in any manner except by an instrument
in writing signed by both Executive and the Company. The waiver by either Party
of compliance with any provision of this Agreement by the other Party shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such Party of any provision of this Agreement.

 

9.3.         Applicable Law. This Agreement, Executive’s employment relationship
with the Company, and any and all matters or claims arising out of or related to
this Agreement or Executive’s employment relationship with the Company, shall be
governed by, and construed in accordance with, the laws of the State of
Colorado, regardless of choice of law provisions of any jurisdiction.

 

9.4.         Arbitration.

 

9.4.1           Exclusive Remedy. Except as set forth in the Subsection in this
Section entitled “Claims Not Subject to Arbitration,” arbitration shall be the
sole and exclusive remedy for any dispute, claim, or controversy of any kind or
nature (a “Claim”) arising out of, related to, or connected with this Agreement,
Executive’s employment relationship with the Company, or the termination of
Executive’s employment relationship with the Company, including any Claim
against any parent, subsidiary, or affiliated entity of the Company, or any
director, officer, employee, or agent of the Company or of any such parent,
subsidiary, or affiliated entity. It also includes any Claim against the
Executive by the Company, or any parent, subsidiary or affiliated entity of the
Company.

 

9.4.2           Claims Subject to Arbitration. Except for claims described in
the Subsection in this Section entitled “Claims Not Subject to Arbitration,”
this Agreement specifically includes (without limitation) all Claims under or
relating to any federal, state or local law or regulation prohibiting
discrimination, harassment or retaliation based on race, color, religion,
national origin, sex, sexual orientation, age, disability or any other condition
or characteristic protected by law; demotion, discipline, termination or other
adverse action in violation of any contract, law or public policy; entitlement
to wages or other economic compensation; any Claim for personal, emotional,
physical, economic or other injury; and any Claim for business torts or
misappropriation of confidential information or trade secrets.

 

9.4.3           Claims Not Subject to Arbitration. This Subsection does not
preclude either Party from making an application to a court of competent
jurisdiction for provisional remedies (e.g., temporary restraining order or
preliminary injunction), subject to Colorado Revised Statutes. This Agreement
also does not apply to any claims by Executive: (i) for workers’ compensation
benefits; (ii) for unemployment insurance benefits; (iii) under a benefit plan
where the plan specifies a separate arbitration procedure; (iv) filed with an
administrative agency which are not legally subject to arbitration under this
Agreement; or (v) which are otherwise expressly prohibited by law from being
subject to arbitration under this Agreement.

 



Eternal/Documents/Employment Agreement/Colby Employment

Agreement/2011 Amended and Restated Employment Agreement

 



8

 

 

9.4.5           Procedure. The arbitration shall be conducted in the City and
County of Denver. Any Claim submitted to arbitration shall be decided by a
single, neutral arbitrator (the “Arbitrator”). The Parties to the arbitration
shall mutually select the Arbitrator not later than 45 days after service of the
demand for arbitration. If the Parties for any reason do not mutually select the
Arbitrator within the 45 day period, then any Party may apply to any court of
competent jurisdiction to appoint a retired judge as the Arbitrator. The
arbitration shall be conducted in accordance with the Colorado Revised Statutes,
except as modified by this Agreement. The Arbitrator shall apply the substantive
federal, state, or local law and statute of limitations governing any Claim
submitted to arbitration. In ruling on any Claim submitted to arbitration, the
Arbitrator shall have the authority to award only such remedies or forms of
relief as are provided for under the substantive law governing such Claim. The
Arbitrator shall issue a written decision revealing the essential findings and
conclusions on which the decision is based. Judgment on the Arbitrator’s
decision may be entered in any court of competent jurisdiction.

 

9.4.6           Interpretation of Arbitrability. The Arbitrator, and not any
federal or state court, shall have the exclusive authority to resolve any issue
relating to the interpretation, formation or enforceability of this Subsection,
or any issue relating to whether a Claim is subject to arbitration under this
Subsection, except that any Party may bring an action in any court of competent
jurisdiction to compel arbitration in accordance with the terms of this Section.

 

9.5.         Entire Agreement. All Exhibits to this Agreement are incorporated
herein by this reference. This Agreement constitutes the entire agreement
between the Parties relating to the subject matter of this Agreement and
supersedes all prior and contemporaneous negotiations, understandings, or
agreements between the Parties, whether oral or written, expressed or implied.

 

9.6          Counterparts. This Agreement may be executed by the Parties in
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.

 

9.7          Headings. The headings of sections and subsections of this
Agreement are included solely for convenience of reference and shall not control
the meaning or interpretation of any of the provisions of this Agreement.

 

9.8          Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered to and
received personally by the recipient, (b) when sent to and received by the
recipient by facsimile (receipt electronically confirmed by sender’s facsimile
machine) if during normal business hours of the recipient, otherwise on the next
business day, (c) one business days after the date when sent to the recipient by
overnight delivery by reputable express courier service (charges prepaid) and
delivery confirmed, or (d) three business days after the date when mailed to the
recipient by certified or registered mail, return receipt requested and postage
prepaid and such receipt is confirmed. Such notices, demands and other
communications shall be sent to Parties at the addresses indicated below or to
such other address as a Party may direct on written notice given pursuant to the
terms of this Subsection:

 

  If to Executive: 5722 S. Benton Way     Littleton, CO 80123         If to the
Company: Eternal Energy Corp.     2549 West Main Street, Suite 202    
Littleton, CO  80120

 



Eternal/Documents/Employment Agreement/Colby Employment

Agreement/2011 Amended and Restated Employment Agreement

 



9

 

 

9.9          Attorneys’ Fees. If any Party shall commence any action or
proceeding against another Party in order to enforce the provisions hereof, or
to recover damages as the result of alleged breach of any of the provisions
hereof, the prevailing Party therein shall be entitled to recover all reasonable
costs incurred in connection therewith, including, but not limited to,
reasonable attorney' fees.

 

9.10       Independent Legal Advice. Executive acknowledges that he has been
advised to obtain independent legal advice with respect to this Agreement and
that he has had the opportunity to do so.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

BRADLEY M. COLBY   ETERNAL ENERGY CORP.                 By:   Bradley M. Colby  
Paul E. Rumler, Secretary 

 



Eternal/Documents/Employment Agreement/Colby Employment

Agreement/2011 Amended and Restated Employment Agreement

 



10

 